 In the Matterof THESHEvLIN-HIxoNCOMPANYandINTERNATIONALWOODWORKERS OF AMERICA,LOCAL 7,AFFILIATED WITEf THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-262O.-Decided July 1,0, 1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until it is certified by the Board ; A. F.of L. affiliates who urged separate units for employees found to constitutea single unit, placed on ballot as joint representatives affiliated with theA. F. of L.; election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees of the Company in and about its logging camp and its operationsat Bend, excluding supervisory employees, superintendents, foremen, officeemployees, clerical employees, and conductors, brakemen, engineers, andfiremen employed on the railroad.Mr. C. L. Isted,of Shevlin, Oreg., for the Company.Mr. Ben C. GarskeandMr. Don Gunderson,of Bend, Oreg., forthe I. W. A.Mr. L. Presley Gill,of Seattle,Wash., andMr.William Wedel,of Bend, Oreg., for Local 2928 and Local 2940.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 2, 1941, International Woodworkers of, America, Local 7,affiliated with the Congress -of-Industrial Organizations, herein calledthe I.W. A., filed with the Regional Director for the NineteenthRegion (Seattle,Washington) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Shevlin-Hixon Company," herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National-Labor Relations Act, 49'Incorrectlydesignated in the formal papers as Shevlin-Hixon Lumber Company.Thiswas corrected by motion at the hearing.33 N. L. R. B., No. 74368 THE SHEVLIN-HIXON COMPANY369Stat. 449, herein called the Act.On May 21, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National La-bor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On May 27, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the I. W. A.,and Lumber and Sawmill Workers Union, Local No. 2928, hereincalled Local 2928, and Lumber and Sawmill Workers Union, LocalNo. 2940, herein called Local 2940, labor organizations claiming torepresent employees directly affected by the investigation, and uponInternationalBrotherhood of ElectricalWorkers, Local No. 77.Pursuant to notice, a hearing was held on June 5, 1941, at Bend,Oregon, before William A. Babcock, Jr., the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, the I. W. A.,Local 2928, and Local 2940 were represented and participated in thehearing.International Brotherhood of Electrical Workers, Local No.77, did not appear at the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the close of the hearingthe Trial Examiner granted a motion of the I. W. A. to amend itspetition to set forth more accurately the unit urged by it.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Shevlin=Hixon Company is a Delaware corporation with itsprincipal office at Minneapolis, Minnesota.The Company is engagedin the business of logging and manufacturing timber, lumber, andlumber products.This proceeding is concerned with its sawmill, plan-ing mill, box factory and logging camp at and near Bend, Oregon.During 1940 the Company manufactured and produced approximately152,667,000 board feet of lumber and lumber products, over 90 percent of which was shipped by it to points outside the State of Oregon.The Company employs between 1100 and 1200 employees.- 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDInternational Woodworkers of America, Local 7, is a labororganiza-tion affiliated with the Congress of Industrial Organizations. It admitsto membership employees at the logging and plant operations of theCompany.Lumber and Sawmill Workers Union, Local No. 2928,is a labororganization affiliated with the American Federation of Labor. Itadmits to membership employees at the plant of the Company.Lumber and Sawmill Workers Union, Local No. 2940, is a labororganization affiliated with the American Federation-of Labor. Itadmits to membership employees of the logging operation of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn March 20 and April 21, 1941, the I. W. A., claiming to repre-sent a majority of the Company's employees, requested a conferencefor the purposes of collective bargaining.On April 23, 1941, theCompany stated that it would not bargain with the I. W. A. until itwas certified by the Board.A statement of a Field Examiner of theBoard, introduced in evidence at the hearing, shows that the I. W. A.represents a substantial number of employees in the unit alleged by itto be appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECTOF THEQUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe I. W. A. urges that all production and maintenance employeesof the Company in and about its logging camp and its operations.2The Field Examiner reportedthat theI.W. A. presented 522 authorization cardsbearing the names of persons who appear on the Company's pay roll of March 31, 1941.There are approximately 1060 employees in the unit alleged to be appropriateby the I. W. A.The Field Examiner further reportedthat Local2928 and Local 2940 presented 120membership application cards bearing the names of persons who appear on the Company'spay rolls of March 31,1941.There are approximately 1060 employees in the units urgedto be appropriate by Local 2928 and Local 2940 THE SHEVLIN-I-II_WJN COMPANY371at Bend constitute an appropriate unit.Local 2928 urges that allproduction and maintenance employees at the Bend operations ofthe Company constitute an appropriate unit.Local 2940 urges thatall production and maintenance employees at the logging operationsof the Company constitute an appropriate unit.All three labor or-ganizations are in agreement that supervisory employees, superin-tendents, foremen, clerical employees, office employees, and conductors,brakemen, engineers, and firemen employed on the railroad, shouldbe excluded from all the units urged by the parties.The Companytakes no position with respect to the appropriate unit or units.The Company operates a plant at Bend, where it employs approxi-mately 870 employees, and a logging camp at Shevlin, which is located33 miles from Bend, where it employs about 316 employees.Thetimber felled at Shevlin is used by the Company at its Bend plant \to produce various wood products.The Company's headquarters forthe Shevlin and Bend operations are located at Bend, and the laborpolicies of both operations are formulated at Bend.The base rateof pay at Bend and Shevlin is the same, and any changes in hours orwages is effective in both the Bend and Shevlin operations.Therehas been no history of collective bargaining between the Companyand any labor organization on behalf of the employees at either theBend or Shevlin operations.Local 2928 admits to membership onlyemployees at Bend, Local 2940 admits to membership only employeesat Shevlin, while the I. W. A. admits to membership employees atShevlin and Bend.The units urged by Local 2928 and Local 2940cover all of the employees in the unit urged by the I. W. A. Local2928 and Local 2940 are affiliated with the same parent organization.Under the circumstances, we find that the employees at the Bend andShevlin i operations of the Company constitute a single appropriateunit.We find that all production and maintenance employees of the Com-pany in and about its logging camp and its operations at Bend,excluding supervisory employees, superintendents, foremen, office em-ployees, clerical employees, and conductors, brakemen, engineers, andfiremen employed on the railroad, constitute a unit appropriate forthe purposes of collective bargaining, and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VT.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that all employees in the appropriate unit who were employed450122-42-vnl 32-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Company during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to such limitationsand additions as are set forth in the Direction hereinafter, shall beeligible to vote.Inasmuch as we are denying the units urged by Local 2928 andLocal 2940, both affiliates of Lumber and Sawmill Workers Union,and find that separate units urged by them constitute one unit, wewill direct that Lumber and Sawmill Workers Union, Locals 2928and 2940, affiliated with the American Federation of Labor, and theInternationalWoodworkers of America, Local 7, affiliated with theCongress of Industrial Organizations, are the organizations to appearupon the ballot in this election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question of affecting commerce has arisen concerning therepresentation of employees of The Shevlin-Hixon Company, Bend,Oregon, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company inand about its logging camp and its operations at Bend, excludingsupervisory employees, superintendents, foremen, office employees,clerical employees, and conductors, brakemen, engineers, and firemenemployed on the railroad, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of- National LaborRelations Board Rules and Regulations-Series .2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Shevlin-Hixon Company, Bend, Oregon, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Nineteenth Region,acting in this ,matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production and maintenance employees of the THE SHEVLIN-HIXON COMPANY373Company in and about its logging camp and its operations at Bend,Oregon, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory employees,'superintendents, foremen, office employees, clerical employees, con-ductors, brakemen, engineers, and firemen employed on the railroad,and employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by InternationalWoodworkers of America, Local 7, affiliated with the Congress ofIndustrial Organizations, or by Lumber and Sawmill Workers Union,Locals 2928 and 2940, affiliated with the American Federation 'ofLabor, for the purposes of collective bargaining, or by neither.